73 F.3d 366NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Betti SUTTON, Appellant,v.MINNESOTA MINING and MANUFACTURING COMPANY, also known as3M, Appellee.
No. 95-1877WM.
United States Court of Appeals, Eighth Circuit.
Submitted:  November 16, 1995.Filed:  December 28, 1995.

Before RICHARD S. ARNOLD, Chief Judge, HENLEY, Senior Circuit Judge, and FAGG, Circuit Judge.
PER CURIAM.


1
Betti Sutton appeals the district court's grant of summary judgment to Minnesota Mining and Manufacturing Company (3M) on Sutton's sex discrimination claim.  Having satisfied ourselves that Sutton established the elements of a prima facie case, we agree with the district court that Sutton failed to present any evidence tending to show that 3M's articulated reason for Sutton's termination--falsification of time records--was a pretext for sex discrimination.  We also reject Sutton's argument that the district court abused its discretion when it denied her motion to vacate summary judgment, and we grant 3M's motion to strike deposition testimony that was not presented to the district court.  We affirm without further discussion.  See 8th Cir.  R. 47B.